Citation Nr: 0015374	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  94-09 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound (SFW) to the left arm, with retained 
foreign body (RFB), muscle groups (MGs) I and V, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, 
Attorney-at-law


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to 
November 1969.  

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 1996, the Board 
upheld the RO's denial of the veterans claims.  At that time, 
the sole issues before the Board were entitlement to 
increased evaluations for residuals of a SFW of the left arm 
and post-traumatic stress disorder (PTSD).  See 38 U.S.C.A. 
§ 7105(a) (West 1991).  The veteran filed a timely appeal to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court).  

In March 1997, the General Counsel for VA (General Counsel) 
and the veteran's attorney filed a joint motion to vacate the 
Board's decision and to remand this matter for further 
development and readjudication.  The Court granted the joint 
motion that month, vacating and remanding the case to the 
Board.  

The joint motion raised three additional issues:  entitlement 
to service connection for left-elbow tendinitis on a 
secondary basis; entitlement to service connection for left-
hand neuropathy on a secondary basis; and entitlement to a 
total evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).  The Board remanded 
the aforementioned issues and noted that appellate 
jurisdiction over the issues of service connection for left-
elbow tendinitis, left-hand neuropathy, and TDIU, would be 
exercised over these issues only following the timely 
presentation of a notice of disagreement (NOD), and 
perfecting any appeal with submission of a timely substantive 
appeal (SA).  38 U.S.C.A. § 7105; Roy v. Brown, 5 Vet. App. 
554 (1993).  

By rating decision of July 1999, the evaluation for PTSD was 
increased to 100 percent, effective March 26, 1993.  This was 
a full grant on appeal for this issue.  Moreover, as a 100 
percent evaluation was assigned for PTSD effective in March 
1993, and as the TDIU claim was not filed prior to October 
1998, that is after the effective date of the 100 percent 
rating for PTSD, it follows that the TDIU claim is moot 
because the effective date for any award of TDIU would post 
date the schedular 100 percent rating granted for PTSD.  
Therefore, an award of a TDIU is barred as a matter of law.  
38 C.F.R. § 4.16 (1999), and the claim is hence found to be 
moot.  

As for the issues of entitlement to service connection for 
left-elbow tendinitis and for left-hand neuropathy on a 
secondary basis, these issues were also denied by rating 
decision of July 1999.  The veteran was notified of the 
denials by letter of August 1999.  To date, a timely appeal 
has not been perfected to the denial of these two issues.  
Therefore, they are not in appellate status before the Board.  

On appeal the veteran appears to raise the issue of 
entitlement to service connection for headaches secondary to 
PTSD.  This issue, however, is not currently developed or 
certified for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate consideration.  

The remaining issue is now ready for appellate review.  


FINDING OF FACT

The veteran's SFW of the left upper arm, with RFB, MGs I and 
V is not productive of moderate impairment of more than 
moderately severe disablement.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
SFW of the left upper arm, with RFB, muscle groups I and V 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5301, 5305 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from April 1968 to 
November 1969.  In January 1969, he sustained a SFW to his 
left shoulder during combat in Vietnam.  He was treated with 
a Mycostatin dressing and returned to duty.  No mention of 
the SFW with RFB was mentioned on separation examination in 
November 1969.  

After service, the veteran underwent VA examination in 
November 1982.  X-ray examination showed a metallic fragment 
in the soft tissues of the left arm.  The left arm showed a 
1.5 by 2.0 centimeter puckered scar.  The diagnosis was left 
arm shell fragment wound scar with retained metallic 
fragment.  By rating decision of February 1983, service 
connection was granted for SFW of the left arm with retained 
metallic fragment.  A 10 percent evaluation was provided, 
effective October 1982.  That rating remained in effect until 
April 22, 1999.

The veteran filed a claim for an increased evaluation in 
December 1992.  Pursuant to this claim, he underwent VA 
examination in January 1993.  The veteran related that he had 
little difficulty with his disability since his treatment in 
service.  He mentioned that he had been having recurrent pain 
in the lateral epicondyle area over the previous 10 years.  
At the time of the examination, he complained of developing 
left-hand numbness.  This only occurred when used his left 
hand excessively, which he did in his work as a woodsman, 
using a chain saw.  Physical examination revealed no 
tenderness in the shoulder area.  Motion of the left shoulder 
was entirely normal.  Extension and abduction were 
accomplished to 180 degrees.  Adduction, inversion, and 
eversion were all within normal limits.  The scar was 
described as well healed.  There was no muscle weakness of 
the left shoulder.  Examination of the left elbow was 
perfectly normal, with normal motion.  When tenderness was 
exhibited, it was specifically in the lateral epicondyle.  At 
the time of the examination, there was no numbness and his 
strength was perfectly normal.  X-ray examination of the left 
shoulder showed a metallic fragment again in the soft tissues 
of the proximal left arm.  No evidence of fracture or 
dislocation was seen.  There were no significant degenerative 
changes noted.  The x-rays showed no appreciable changes 
since the previous x-rays 11 years previous.  There was no 
evidence of acute bony injury.  The pertinent diagnosis was 
gunshot wound of the left shoulder.  A February 1993 rating 
decision denied an increased evaluation for the service-
connected left shoulder disability.  

Pursuant to a Court remand to the Board in March 1997, the 
Board remanded the instant claim to the RO for further 
development.  In January 1999, the appellant reported 
constant left arm pain and numbness which prevented the use 
of a chain saw.  The record reflects that the veteran has 
occupational experience as a logger.

At an April 1999 VA neurological examination, the veteran 
revealed that if he worked hard, especially with use of his 
left hand over his head, he would get numbness in the left 
upper arm with a dull ache in the area just about halfway 
between the shoulder and the left elbow.  This numbness 
lasted a few moments and stopped when he stopped his 
activity.  Physical examination revealed reflexes were brisk 
and equal and muscle strength was normal.  There were no 
sensory changes in the arms and there was no atrophy 
fasciculations or abnormal hair distribution noted in the 
arms and hands.  Approximately 10 centimeters below the left 
shoulder on the lateral aspect of the left arm, there was a 
star-shaped healed lesion of the entry point of the retained 
shell fragment.  This was 1 centimeter in diameter and 
slightly tender to palpation.  The upper arm was equal in 
girth to the right arm and the left and right upper arms were 
the same color and temperature.  Detailed testing of the left 
arm, especially the left shoulder and proximal arm revealed 
no weakness, atrophy or fasciculation.  The examiner stated 
that there was no evidence of any kind of neurological 
impairment causing the veteran's symptoms.  The symptoms were 
noted to likely be due to the effect of scarring around the 
retained shell fragment, but there was no evidence of 
neurological impairment, either thoracic syndrome of nerve 
disease.  The examiner also indicated that the manifestations 
of the veteran's service-connected residual of SFW to the 
left arm was the stress he complained about when he lifted 
his left arm over his head.  There was no neurological 
explanation for this.  There also was no objective 
manifestations of any functional impairment either due to 
pain or weakness, no incoordination or impaired ability to 
execute skilled movements in the left arm or hand.  Further, 
the examiner stated that he did not believe that the 
veteran's service-connected SFW to the left arm resulted in 
any disability as far as the effective use of his left arm 
was concerned.  This was based on a normal examination, the 
absence of positive findings on the examination, and 
historically, there was no evidence that he had the 
disability from his left arm that impaired him in any way.  

The veteran also underwent a VA orthopedic examination in 
April 1999.  He complained of increasing difficulty using his 
left arm and the inability to elevate his left arm above the 
shoulder level.  He reported increasing numbness in the left 
hand after driving the car any length of time and also noted 
a prickly feeling in his left hand and wrist at night and on 
arising.  Physical examination revealed that the left 
shoulder could not be elevated above the horizontal.  
Internal and external rotation was not limited and only 
maximal external rotation caused any discomfort.  Abduction 
and adduction were not limited or painful.  Biceps, triceps, 
and radial periosteal reflexes were active and equal.  He had 
only one, star-shaped, minute scar at the mid deltoid region, 
which was well-healed and only minimally tender.  X-ray 
examination revealed multiple retained small metal fragments 
in the left shoulder and upper arm region.  The orthopedic 
examiner stated that it seemed that moderate impairment of 
the muscle strength and range of motion was due to direct 
muscle damage and not exclusively to pain.  The effect of the 
SFW per se would appear to be only slight.  There was no 
evidence of impairment or changes in the shoulder joint 
itself.  

The veteran is right handed.  

The appellant's claim for an increased evaluation for SFW of 
the left upper arm, with RFB, muscle groups I and V is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim that is plausible.  A claim for 
an increased evaluation is well grounded when the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  In this case, the veteran has asserted 
that his SFW of the left upper arm is more severe than 
currently evaluated; thus, his claim for an increase is well 
grounded.  The Board also is satisfied that all relevant 
facts have been properly developed.  The veteran underwent a 
VA examination in January 1993, and pursuant to a remand of 
the Court, he underwent VA orthopedic and neurological 
examinations of his left extremity in April 1999.  The record 
is now complete; there is no further obligation to assist the 
veteran in the development of his claim as mandated by 
38 U.S.C.A. § 5107(a).  

In a rating decision of February 1983, the RO granted service 
connection for SFW of the left arm with retained metallic 
fragment.  The disability was granted a 10 percent 
evaluation, effective from October 1982.  By rating decision 
of July 1999, the veteran's evaluation for SFW of the left 
upper arm was increased from 10 percent to 20 percent, 
effective April 1999.  The 20 percent evaluation has since 
remained in effect.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment. Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

As indicated above, the veteran has appealed the assignment 
of a 20 percent rating for his service connected SFW of the 
left upper arm, with RFB, MGs I and V (nondominant 
extremity).  This muscle injury, which occurred as a result 
of combat in Vietnam, has been rated under MGs I and V.  
(Diagnostic Codes 5301 and 5305).  He argues that he has 
numbness, pain and muscle weakness in his left upper 
extremity. 

The VA Schedule for Rating Disabilities for muscle injuries 
has been revised, effective July 3, 1997. See 62 Fed. Reg. 
30,235 (1997).  Thus, the schedule for rating disabilities 
due to muscle injuries was revised during the pendency of the 
veteran's appeal.  However, the percentage ratings assigned 
under the pertinent diagnostic codes were not changed by the 
revisions.  

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version more 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Additionally, the veteran has been continuously rated under 
the diagnostic codes for muscle injuries since he was service 
connected for SFW of the let upper arm.  His disability could 
possibly be rated under a different diagnostic code, however 
it would not provide the veteran with a higher rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5201, which provides that 
a limitation of arm motion to the warrants no more than a 
20 percent evaluation.  Therefore, evaluation under the 
muscle code is more favorable to the veteran's claim.  

Guidance in rating muscle injuries is set out at 38 C.F.R. § 
4.56,  which discusses factors to be considered in the 
evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot wounds or other 
trauma.  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  Under the criteria 
for rating muscle injuries, disabilities are characterized as 
either slight, moderate, moderately severe, or severe. 38 
C.F.R. § 4.56.

Disability of muscles is evaluated on factors including the 
type of injury, the history and complaints associated with 
the injury, and the objective findings. The classification of 
muscle injuries as slight, moderate, moderately severe, or 
severe, is found at 38 C.F.R. § 4.56.  Prior to July 3, 1997, 
a slight injury was the result of simple wound of muscle 
without debridement, infection, or effects of laceration.  By 
history, the wound would be of slight severity, with 
relatively brief treatment and return to duty.  The wound 
would heal with good functional results.  There would be no 
cardinal symptoms of muscle injury, or painful residuals.  
Objective findings were listed as minimum scar; slight, if 
any, evidence of fascial defect or of atrophy or of impaired 
tonus.  There would be no significant impairment of function 
and no retained metallic body.  Under the revised schedule, a 
slight muscle disability would result from simple wound of 
the muscle without debridement or infection.  The history and 
complaint would be documented by service department record of 
superficial wound with brief treatment and return to duty.  
There would be healing with good functional results.  There 
would be no cardinal signs or symptoms of muscle disability.  
Objective findings would be of minimal scar, with no evidence 
of fascial defect, atrophy, or impaired tonus.  There would 
be no impairment of function or metallic fragments retained 
in muscle tissue.

Under the former regulations, a moderate disability of the 
muscles consisted of a through and through or deep 
penetrating wound of relatively short track by a single 
bullet or small shell or shrapnel fragment.  Objective 
findings of a moderate disability of the muscle were: linear 
or relatively small entrance and (if present) exit scars so 
situated as to indicate a relatively short track of the 
missile through muscle tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus; and 
definite weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b).  Under the revised criteria, the type of injury 
associated with moderate muscle disability is a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Objective findings 
would include entrance and (if present) exit scars, small or 
linear, indicating a short tract of missile through muscle 
tissue.  There would be some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side. 

Prior to July 3, 1997, a moderately severe disability was 
presented by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size, 
or a large missile of low velocity, with debridement or with 
prolonged infection or with sloughing of soft parts, and with 
intramuscular cicatrization.  Objective findings of a 
moderately severe wound included: relatively large entrance 
and (if present) exit scars so situated as to indicate the 
track of the missile through important muscle groups; 
indications on palpation of moderate loss of deep fascia, 
moderate loss of muscle substance, or moderate loss of normal 
firm resistance of muscles in comparison to the sound side; 
and tests of strength and endurance of muscle groups involved 
in comparison to the sound side gave positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(c).  
Under the revised regulation, the type of injury associated 
with moderately severe muscle disability is a through and 
through or deep penetrating wound by small high velocity 
missile or large low velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Objective findings include entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups, with indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side, and 
tests of strength and endurance compared with sound side 
demonstrating positive evidence of impairment. 

Prior to July 3, 1997, severe muscle disability consisted of 
through and through or deep penetrating wounds due to a high 
velocity missile or due to large or multiple low velocity 
missiles, or explosive effect of high velocity missile or a 
shattering bone fracture; with extensive debridement, 
prolonged infection, or sloughing of soft parts; 
intermuscular binding; and cicatrization.  The history of the 
injury should be similar to moderately severe muscle injury, 
but in an aggravated form.  Objective findings included 
extensive ragged, depressed and adherent scars so situated as 
to indicate wide damage to the muscle groups in the track of 
the missile.  X-rays may show minute multiple metallic 
foreign bodies, and palpation should show moderate or 
extensive loss of deep fascia or muscle substance, with soft 
or flabby muscles in the wound area.  Adaptive contraction of 
an opposing group of muscles, if present, indicates severity, 
as does adhesion of a scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, in an area where the bone 
is normally protected by muscle.  38 C.F.R. § 4.56(d).  

Under the revised criteria, a severe disability would result 
from through and through or deep penetrating wound due to 
high- velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
The history and complaints would be documented by service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of the wound.  There 
would be record of consistent complaint of cardinal signs and 
symptoms of muscle disability, but worse than those of 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in the missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Other objective 
findings include muscles that swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side would indicate severe impairment of function.  
Other signs of severe muscle disability include:  X-ray 
evidence of minute, multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and induration or atrophy of an entire 
muscle following simple piercing by a projectile. 

DC 5301 describes the Group I muscle function according to:  
Upward rotation of scapula; elevation of arm above shoulder 
level.  Extrinsic muscles of shoulder girdle:  (1) Trapezius; 
(2) levator scapulae; (3) serratus magnus.  

DC 5305 describes the Group V muscle function according to:  
Elbow supination (1) (long head of biceps is stabilizer of 
shoulder joint); flexion of elbow (1, 2, 3).  Flexor muscles 
of elbow:  (1) Biceps; (2) brachialis: (3) brachioradialis.  

The veteran is presently rated as having a moderately severe 
disability under Muscle Groups I and V.  For a severe 
disability of either of these muscle groups, a 30 percent 
rating applies to the dominant extremity, while a 20 percent 
rating applies when the severe condition applies to the non-
dominant extremity. 

The Board looks to the 30 percent rating criteria under DC 
5301 or 5305, which would indicate a severe disability.  
Under the old definition of severe disability under 38 C.F.R. 
§ 4.56, the veteran's left arm disability would have to show 
adherent scars, and moderate or extensive loss of muscle 
substance.  Under the new definition of severe disability 
under 38 C.F.R. § 4.56, indications of adherent scars, wide 
damage to the muscle group, palpation showing loss of muscle 
substance or atrophy of the muscle must be shown.  After 
reviewing the evidence, the Board finds that the veteran's 
left arm disability does not satisfy the severe criteria 
under the old or new regulations.

The veteran's left arm is his non-dominant hand.  A review of 
the record reveals that on most all occasions, the veteran's 
muscle injury was described as no more than moderate.  In 
January 1993, there was no tenderness in the shoulder area 
and the left shoulder was entirely normal.  At that time, 
there was no left shoulder muscle weakness.  In April 1999, a 
neurological examination determined that the left arm 
reflexes were brisk and equal and muscle strength was normal.  
A VA orthopedic examination of the same month revealed that 
he could not elevate his left arm above shoulder level.  The 
examiner indicated that there was moderate impairment of 
muscle strength and range of motion was due to muscle damage.  

The Board finds no evidence to support a severe condition of 
MGs I or V under the old or new regulations.  With the most 
recent examination revealing only moderate impairment of 
muscle strength and no evidence of muscle loss, as both old 
and new regulations require some degree of muscle loss, there 
is no basis for an increased rating under DC 5301 or DC 5305.  
The veteran's left arm disability is no more than his 
presently evaluated moderately severe for a non-dominant arm.  
Thus, the Board concludes that based on the most recent 
medical evidence of record, he is not entitled to an 
increased rating under DC 5301 or DC 5305.

In reaching this conclusion the Board considered the 
provisions of 38 C.F.R. § 4.55 (1999), which pertains to 
compensable injuries in the same anatomical region involving 
multiple muscle groups which do not act on the same joint.  
Under that regulation the evaluation for the most seriously 
injured muscle group will be increased by one level and used 
as the combined evaluation for the affected muscle groups.  A 
similar provision was provided at 38 C.F.R. § 4.55(a) (1996).  
Here, however, neither muscle group injury is greater than 
moderate, and it follows that no more than a 20 percent 
evaluation for a moderate severe injury to either Muscle 
Group I or Muscle Group V is warranted under either the new 
or the old regulations.

The Board also considered all of the applicable regulations, 
including consideration of the limitation of function imposed 
by pain. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (1999).  The 
provisions of 38 C.F.R. § 4.40 allows for VA to take 
functional loss into consideration when rating a disability 
of the musculoskeletal system, due to the inability to 
perform the normal working movements of the body with the 
normal excursion, strength, speed, coordination and 
endurance.  This loss may be due to any of a number of 
factors, such as absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology.  Functional loss may also be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Id.  The 
provisions of 38 C.F.R. § 4.45 directs consideration of joint 
disability due to less movement of the joint than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination or impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity or atrophy of disuse.  This criteria also considers 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing.

The provisions of 38 C.F.R. § 4.59 provide that with any form 
of arthritis, painful motion is an important factor of 
disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  Sciatic neuritis is not uncommonly 
caused by arthritis of the spine.  The intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  

As discussed, the veteran's left arm has been recently 
described in the April 1999 VA orthopedic examination by the 
examining physician as having moderate impairment of muscle 
strength due to direct muscle damage and not exclusively due 
to pain.  There was no evidence of impairment or changes in 
the shoulder joint itself.  The VA neurological examination 
found no objective manifestations of any functional 
impairment due to pain or due to weakness.  Additionally, 
there was no incoordination or impaired ability to execute 
skilled movements smoothly in the left arm.  There is no 
evidence of disuse atrophy.  Therefore, the Board finds no 
evidence of additional functional loss due to the left arm 
shrapnel wound disability.  Hence, the Board will not assign 
an additional rating pursuant to these regulations, as it is 
not warranted by the facts.  

Based on the foregoing, the veteran's present 20 percent 
evaluation adequately compensates the veteran for the amount 
of disability shown in his left arm injury.  Therefore, an 
increased evaluation for SFW of the left upper arm, with RFB, 
MGs I and V is not warranted.  

In reaching this decision the Board considered whether a 
separate evaluation is warranted for a tender or painful 
scar.  In Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a veteran was entitled to a separate rating 
for scars if none of the symptomatology was duplicative of or 
overlapping with the symptomatology of another condition.  
The scar disability in Esteban, however, differed from the 
disorder present in this case as that Mr. Esteban was wounded 
in the face, and VA has always treated exposed facial scars 
differently than scars involving the shoulders.  
Additionally, the veteran's scar in this case is described as 
well healed.  Moreover it must be recognized that the 
criteria for moderately severe disability of muscles itself 
specifically contemplates at least an entrance scar due to 
the gunshot wound.  38 C.F.R. § 4.56.  Therefore, to provide 
a separate rating for a condition already specifically 
contemplated would constitute rating the "same disability" 
or the "same manifestation" in violation of the rule 
against pyramiding.  38 C.F.R. § 4.14 (1999).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for SFW of the left upper arm, with 
RFB, MG I and V is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

